EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Please cancel withdrawn claims 1-6 and 8. These claims are directed toward a non-elected invention. The election was made without traverse in the reply dated 1/5/2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 9-18 and 33-35 are allowed.
The Applicant’s arguments on pages 5-6 of the appeal brief filed 2/8/2022 regarding the rejections under 35 U.S.C. 112(a) and 112(b) are persuasive. These rejections are withdrawn.
Independent Claim 9 recites “an atomic ratio of alkali metal to cadmium in the annealing compound is less than 10,000 parts per million” and independent Claim 35 recites “an atomic ratio of alkali metal to cadmium in the annealing composition is between 500 parts per million to 6,000 parts per million.”
The Applicant argues on pages 7-9 of the appeal brief filed 2/8/2022 that one of ordinary skill in the art at the time the instant invention was filed would not have arrived at the claimed range of atomic ratios of alkali metal to cadmium in the annealing compound of Claim 9 via routine optimization. This argument is persuasive, and the prior art rejections of Claim 9 and its dependent claims are withdrawn. 
The allowable feature of Claim 9 is “an atomic ratio of alkali metal to cadmium in the annealing compound is less than 10,000 parts per million,” in combination with the other limitations of the claim.
Similarly, the Applicant argues on page 11 of the appeal brief filed 2/8/2022 that one of ordinary skill in the art at the time the instant invention was filed would not have arrived at the claimed range of atomic ratios of alkali metal to cadmium in the annealing composition of Claim 35 via routine optimization. This argument is persuasive, and the prior art rejection of Claim 35 is withdrawn. 
The allowable feature of Claim 35 is “an atomic ratio of alkali metal to cadmium in the annealing composition is between 500 parts per million to 6,000 parts per million,” in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/Primary Examiner, Art Unit 1721